IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00223-CR

ALEXANDER VANTOLT TOLBERT,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 13,990


                          MEMORANDUM OPINION


      Alexander Vantolt Tolbert was convicted of the offenses of aggravated robbery

and injury to an elderly person. TEX. PEN. CODE ANN. §§ 29.03, 22.04 (West 2011).

Tolbert’s sole issue complains that the evidence was insufficient for the trial court to

have assessed attorney’s fees in the judgment on the aggravated robbery (Count I). The

State agrees with Tolbert. The trial court determined that Tolbert was indigent during

the proceedings and no evidence was presented of any change in that status.          In

accordance with the opinion of the Court of Criminal Appeals in Mayer v. State, 309
S.W.3d 552, 557 (Tex. Crim. App. 2010), we agree that the evidence was insufficient and

the judgment in Count I should be modified to delete these assessments. Tolbert’s sole

issue is sustained.

        We find that the trial court erred by assessing attorney’s fees and modify the

judgment in Count I by deleting the award of attorney’s fees.        As modified, the

judgments of conviction are affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Modified, and as Modified, Affirmed
Opinion delivered and filed May 9, 2013
Do not publish
[CR25]




Tolbert v. State                                                                 Page 2